                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



FLEXA NETWORK INC.,


                         Petitioner,


                    V.                      Civil Action No. 1: 19-mc-
                                            00258-CFC
SCOTT MANDEL


                         Respondent.




Larry R. Wood Jr., BLANK RO:tvffi LLP, Wilmington, Delaware; Adam V.
Orlacchio, BLANK ROME LLP, Wilmington, Delaware; Thomas P. Gies,
CROWELL & MORING LLP, Washington, D.C.

           Counsel for Petitioner

Justin S. Brooks, GUTTMAN, BUSCHNER & BROOKS PLLC, Greenville,
Delaware; Samuel T. Hirzel, II, HEYMAN ENERIO GATTUSO & HIRZEL LLP,
Wilmington, Delaware; Melissa N. Donimirski, HEYMAN ENERIO GATTUSO
& HIRZEL LLP, Wilmington, Delaware

           Counsel for Respondent
                              MEMORANDUM ORDER

          Before me is a Petition to Compel Arbitration brought by Flexa Network

Inc. pursuant to Section 4 of the Federal Arbitration Act (FAA), 9 U.S.C. § 1 et

seq., against Scott Mandel. D.I. 1.

          1.    Under § 4 of the FAA, "[a] party aggrieved by the ... refusal of

another to arbitrate under a written agreement for arbitration may petition any

United States district court ... for an order directing that such arbitration proceed in

the manner provided for in such agreement." 9 U.S.C. § 4.

          2.    In 2018, Flexa and Mandel executed an "Employment Agreement."

D.I. 1, Ex. A. Section 6.11 of the Employment Agreement, titled "Arbitration,"

states:

                Except to enforce the restrictive covenants in Section 5, or
                in such other instances where either party seeks injunctive
                relief, any dispute, controversy or claim arising out of or
                related to the Agreement or the breach of the Agreement,
                or out of any other aspect of [Mandel's] employment or
                separation therefrom, including but not limited to
                compensation, discrimination, and/or retaliation claims of
                any type, whether such claims arise by contract, statute,
                common law, equity, or otherwise, shall be administered
                exclusively by the American Arbitration Association and
                shall be conducted consistent with the rules, regulations
                and requirements thereof as well as any requirements
                impose by state Law. Any arbitral award determination
                shall be final and binding upon the parties to the
                Agreement.

D.I. I, Ex. A § 6.11 Arbitration (emphasis added). Thus, by its express terms, §


                                             2
6.11 of the Employment Agreement requires Flexa and Mandel to arbitrate all their

employment disputes that do not involve the restrictive covenants set forth in

Section 5 of the Employment Agreement or a claim for injunctive relief.

       3.     On July 19, 2019 Flexa submitted a dispute with Mandel to the

American Arbitration Association. D.I. 1 ,r 20; D.I. 1, Ex. B. Mandel refused to

participate in the arbitration. D.I. 1 ,r 21.

      4.      On October 10, 2019, Flexa filed its petition to compel arbitration.

D.I. 1. Mandel opposes that petition and argues that he does not have to participate

in the arbitration because the Employment Agreement as a whole is unenforceable.

See D.I. 6.

       5.     The FAA "reflects the fundamental principle that arbitration is a

matter of contract." Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 67 (2010).

       6.       Section 2 of the FAA is the "primary substantive provision of the

Act." Moses H Cone Mem 'I Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24

(1983). It provides:

              A written provision in ... a contract evidencing a
              transaction involving commerce to settle by arbitration a
              controversy thereafter arising out of such contract ...
              shall be valid, irrevocable, and enforceable, save upon
              such grounds as exist at law or in equity for the
              revocation of any contract.


9 u.s.c. § 2.


                                                3
      7.     "[B]ecause § 2 states that a 'written provision' 'to settle by arbitration

a controversy' is 'valid, irrevocable, and enforceable' without mention of the

validity of the contract in which it is contained[,] ... a party's challenge to another

provision of the contract, or to the contract as a whole, does not prevent a court

from enforcing a specific agreement to arbitrate." Rent-A-Center, 561 U.S. at 70

(emphasis in the original). Thus, "as a matter of substantive federal arbitration

law, an arbitration provision [in a contract] is severable from the remainder of the

contract," and whether a contract as a whole is valid should be "considered by the

arbitrator in the first instance." Buckeye Check Cashing, Inc. v. Cardegn,a, 546

U.S. 440,446 (2006).

      8.      Mandel has not specifically challenged the parties' arbitration

agreement. See DJ. 6. He has challenged only the validity of the Employment

Agreement as a whole. Accordingly, Supreme Court precedent mandates that I

grant Flexa's petition and allow the Arbitrator to resolve in the first instance the

issue of the Employment Agreement's validity.

      WHEREFORE, at Wilmington this 8th day of November 2019, IT IS

HEREBY ORDERED that:

      1. Petitioner Flexa Network Inc. 's Petition to Compel Arbitration (D.I. 1) is

           GRANTED;




                                           4
2. Respondent Scott Mandel shall arbitrate all the claims brought by

   Petitioner against him in accordance with the rules of the American

   Arbitration Association, as well as any other claims of the parties that

   arise out of or are related to the Employment Agreement or breach of the

   Employment Agreement, or any other aspect of Respondent's

   employment with or separation from Petitioner's employ; and

3. Respondent Scott Mandel shall pay Petitioner's reasonable attorneys'

   fees and costs incurred in pursuing its Petition to Compel Arbitration.




                           HONORABLECO~NNOLL
                           UNITED STATES DISTRICT JUDGE




                                   5
